          Case 1:20-cv-01089-PAE Document 12 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANATOLII BARANOVSKYI,

                                        Plaintiff,                       20 Civ. 1089 (PAE)
                        -v-
                                                                               ORDER
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
AMERICAN EXPRESS CO., and
TOYOTA MOTOR CREDIT CORP.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the plaintiff that all claims asserted against defendant

Equifax Information Services, LLC have been settled in principle, Dkt. 11, it is hereby

ORDERED that defendant Equifax Information Services, LLC is dismissed, without prejudice to

the right to reinstate the defendant within thirty days of the date of this Order if the settlement is

not consummated.

       To be clear, any application to reinstate defendant Equifax Information Services, LLC

must be filed within thirty days of this Order; any application to reopen filed thereafter may be

denied solely on that basis. Further, if the parties wish for the Court to retain jurisdiction for the

purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court within the same thirty-day period to be “so ordered” by the Court. Per Paragraph 4(C)

of the Court’s Individual Rules and Practices for Civil Cases, unless the Court orders otherwise,

the Court will not retain jurisdiction to enforce a settlement agreement unless it is made part of

the public record.
         Case 1:20-cv-01089-PAE Document 12 Filed 04/21/20 Page 2 of 2



       The Clerk of Court is respectfully directed to terminate Equifax Information Services,

LLC as a defendant in this matter. This case remains open as to the other defendants, and all

other deadlines remain in place.

       SO ORDERED.

                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: April 21, 2020
       New York, New York




                                                2
